UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4785
ALAN DENNIS OSBORN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-135)

                      Submitted: April 16, 2002

                       Decided: May 7, 2002

    Before WIDENER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
L. Patrick Auld, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. OSBORN
                             OPINION

PER CURIAM:

   Alan Dennis Osborn appeals his sentence to eighty-four months in
prison and three years of supervised release after pleading guilty to
a charge by information of knowingly transporting and shipping in
interstate commerce child pornography in violation of 18 U.S.C.A.
§ 2252A(a)(1) (West 2000). First, Osborn argues the district court
erred when it applied a five-level enhancement under U.S. Sentencing
Guidelines Manual § 2G2.2(b)(2)(B) (2000) for distribution of child
pornography for the receipt, or expectation of receipt, of a thing of
value. We review the district court’s legal interpretations of the sen-
tencing guidelines de novo and the underlying factual determinations
for clear error. United States v. Williams, 253 F.3d 789, 791-92 (4th
Cir. 2001). We have reviewed the district court’s ruling and conclude
the evidence was sufficient to conclude Osborn traded child porno-
graphic material over the Internet within the meaning of the sentenc-
ing enhancement.

   Second, Osborn argues the district court erred when it applied a
four-level enhancement under § 2G2.2(b)(3) because the offense
involved material portraying sadistic or masochistic conduct or other
depictions of violence. Based on the depictions of young children
being penetrated by adults and foreign objects, we conclude the
enhancement was applicable. See United States v. Parker, 267 F.3d
839, 847 (8th Cir. 2001), cert. denied, 70 U.S.L.W. 3641 (U.S. Apr.
15, 2002); United States v. Lyckman, 235 F.3d 234, 239 (5th Cir.
2000), cert. denied, 532 U.S. 986 (2001); United States v. Garrett,
190 F.3d 1220, 1224 (11th Cir. 1999); United States v. Delmarle, 99
F.3d 80, 83 (2d Cir. 1996).

  Accordingly, we affirm Osborn’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED